Exhibit 10.1

PURCHASE AND SALE AGREEMENT

among

FCC ACCEPTANCE CORP.,

FIRST CONSUMER CREDIT, INC.

and

FCC INVESTMENT TRUST I

Dated as of November 2, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE

ARTICLE I DEFINITIONS

   1   

SECTION 1.1

   General    1   

SECTION 1.2

   Specific Terms    2   

SECTION 1.3

   Certain References    9

ARTICLE II SALE OF THE REFINANCED RECEIVABLES AND THE OTHER SOLD PROPERTY

   9   

SECTION 2.1

   Sale of the Refinanced Receivables and the Other Sold Property    9

ARTICLE III CONDITIONS OF SALE

   10   

SECTION 3.1

   Conditions Precedent to the Sale    10

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   13   

SECTION 4.1

   Representations and Warranties of the Sellers    13   

SECTION 4.2

   Representations and Warranties of the Purchaser    17   

SECTION 4.3

   Indemnification    18

ARTICLE V COVENANTS OF THE SELLERS

   20   

SECTION 5.1

   Protection of Title of the Purchaser    20   

SECTION 5.2

   Other Liens or Interests    22   

SECTION 5.3

   Costs and Expenses    22

ARTICLE VI PURCHASES BY FCC

   22   

SECTION 6.1

   Purchase of Refinanced Receivables Upon Breach of Warranty    22   

SECTION 6.2

   Reassignment of Purchased Refinanced Receivables    23   

SECTION 6.3

   Waivers    23

ARTICLE VII MISCELLANEOUS

   24   

SECTION 7.1

   Merger or Consolidation of a Seller or the Purchaser    24   

SECTION 7.2

   Limitation on Liability of the Sellers and Others    24   

SECTION 7.3

   Amendment    24   

SECTION 7.4

   Notices    24   

SECTION 7.5

   Merger and Integration    25   

SECTION 7.6

   Severability of Provisions    25   

SECTION 7.7

   Other Fees and Expenses.    25   

SECTION 7.8

   Governing Law    26   

SECTION 7.9

   Counterparts    26   

SECTION 7.10

   Nonpetition Covenant    26   

SECTION 7.11

   Binding Effect; Assignability    26   

SECTION 7.12

   Third Party Beneficiary    26   

SECTION 7.13

   Term    26   

SECTION 7.14

   Exculpation    27

 

i



--------------------------------------------------------------------------------

SCHEDULE A

  REPRESENTATIONS AND WARRANTIES OF SELLERS WITH RESPECT TO CONTRACTS RELATED TO
REFINANCED RECEIVABLES    Sch. A-1

SCHEDULE B

  TRADE NAMES OF SELLERS    Sch. B-1

SCHEDULE C

  SCHEDULE OF REFINANCED RECEIVABLES    Sch. C-1

EXHIBIT A

  COLLECTION POLICY    Ex. A-1

EXHIBIT B

  FORM OF MORTGAGE CONTRACT    Ex. B-1

EXHIBIT C

  FORM OF NON-MORTGAGE CONTRACT    Ex. C-1

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT, dated as of November 2, 2006 (this
“Agreement”), between FCC ACCEPTANCE CORP., a Delaware corporation (hereinafter,
“FCC Acceptance”), FIRST CONSUMER CREDIT, INC., a Texas corporation
(hereinafter, “FCC” and, together with FCC Acceptance, each a “Seller” and,
collectively, the “Sellers”), and FCC INVESTMENT TRUST I (the “Purchaser”).

W I T N E S S E T H:

WHEREAS, FCC has heretofore from time to time sold to FCC Acceptance, and/or
contributed to FCC Acceptance, certain receivables, related security and Other
Sold Property related thereto as set forth in that certain Purchase and
Contribution Agreement, dated as of February 11, 2002, between FCC Acceptance
and FCC, as amended, supplemented or otherwise modified.

WHEREAS, the Purchaser has agreed to purchase from Sellers, and Sellers have
agreed to Sell (as hereinafter defined) to the Purchaser, certain Refinanced
Receivables, Related Security and Other Sold Property (in each case, as
hereinafter defined) related thereto on the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Sellers and the Purchaser,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. Words herein importing a gender include the
other gender. References herein to “writing” include printing, typing,
lithography, and other means of reproducing words in visible form. References to
agreements and other contractual instruments include all subsequent amendments
thereto or changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement or whichever of the LOI or the
Sourcing and Servicing Agreement (each as hereinafter defined) is in effect at
such time. References herein to Persons include their successors and assigns
permitted hereunder or under the LOI or the Sourcing and Servicing Agreement, as
applicable. The terms “include” or “including” mean “include without limitation”
or “including without limitation”. The words “herein”, “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section or other subdivision, and Article, Section,
Schedule and Exhibit references, unless otherwise specified, refer to Articles
and Sections of and Schedules and Exhibits to this Agreement. Capitalized terms
used herein but not defined herein shall have the respective meanings assigned
to such terms in the LOI or the Sourcing and Servicing Agreement, whichever is
in effect at such time.



--------------------------------------------------------------------------------

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Adverse Claim” means a lien, security interest, charge, encumbrance or other
right or claim of any Person other than (i) any lien, security interest, charge,
encumbrance or other right or claim in favor of any Person financing the
Refinanced Receivables on behalf of the Purchaser, or (ii) with respect to the
Property securing any Refinanced Receivable, a first, second, third or fourth
priority lien (as appropriate) on such Property granted by the related Obligor
to a Person other than FCC prior to the date of the Refinanced Receivable
related to such Obligor.

“Affiliate” means any Person or group of Persons acting in concert in respect of
the Person in question that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with
such Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person or group of Persons, shall mean
possession, directly or indirectly, through one or more intermediaries, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.

“Agreement” means this Purchase and Sale Agreement and all amendments hereof and
supplements hereto made in accordance with the terms hereof.

“Backup Servicer” means any “Backup Servicer” under the Sourcing and Servicing
Agreement.

“Bankruptcy Code” means Title 11, United States Code, 11 U.S.C.(S)(S) 101 et
seq., as amended.

“Bankruptcy Event” means, with respect to a Person, the occurrence of any one of
the following: (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of sixty
(60) consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or (b) such Person shall commence a
voluntary case or other proceeding under any applicable bankruptcy, insolvency,
reorganization, debt arrangement, dissolution or other similar law now or
hereafter in effect, or shall consent to the appointment of or taking possession
by a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) for such Person or for any substantial part of its property,
or shall make any general assignment for the benefit of creditors, or shall fail
to, or admit in writing its inability to, pay its debts generally as they become
due, or, if a corporation or similar entity, its board of directors or members
shall vote to implement any of the foregoing.

 

2



--------------------------------------------------------------------------------

“Cash Flow Bank” means with a depository institution or trust company approved
by Purchaser.

“Completion Certificate” means a certificate, executed in accordance with the
Credit Policy, with respect to which the Obligor and the Contractor related to
the applicable Refinanced Receivable certify, among other things, that the
related home improvement has been fully completed to such Obligor’s
satisfaction.

“Contract” means a Mortgage Contract, a Non-Mortgage Contract or any other form
of retail installment contract (including Promotional Contracts).

“Contractor” means the Person that enters into a Contract with an Obligor to
provide the home improvement services specified therein.

“Contractor Sale Agreement” means a “Continuous Buy-Sell Agreement” entered into
by FCC with a Contractor, together with all schedules, supplements and
amendments thereto and each other document and instrument related thereto.

“Credit Policy” shall have the definition specified for such term in the
Sourcing and Servicing Agreement.

“Custodian” means such financial institution as the Purchaser may from time to
time designate as custodian hereunder to hold certain documents contained in the
Investment Files and perform other customary services of a custodian.

“Cut-Off Date” means November 2, 2006.

“Defaulted Investment” shall have the definition specified for such term in the
Sourcing and Servicing Agreement.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“FCC” has the meaning specified in the Preamble.

“FCC Purchase Event” means the occurrence of a breach of any of the Sellers’
representations and warranties under Section 4.1(a).

“GAAP” generally accepted accounting principles as in effect from time to time
in the United States.

“Government Entity” means the United States, any state, any political
subdivision of a state and any agency or instrumentality of the United States or
any state or political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Guaranty Amount” means any and all amounts paid by any guarantor with respect
to a Contract.

 

3



--------------------------------------------------------------------------------

“Insurance Proceeds” means, the proceeds of any insurance policies maintained by
an Obligor or a Contractor with respect to an Investment.

“Investment File” means, with respect to each Refinanced Receivable, a file
containing each of the following items:

(a) if such Refinanced Receivable is related to a Non-Mortgage Contract:

(i) an executed copy of the commitment letter issued by FCC to the applicable
Contactor relating to such Non-Mortgage Contract;

(ii) the sole original, executed copy of the related Non-Mortgage Contract,
including any amendments, extensions, modifications or waivers with respect
thereto) with original assignments of such Contract showing a complete chain of
assignments from the applicable Contractor to Purchaser;

(iii) an executed copy of the Completion Certificate related to such
Non-Mortgage Contract;

(iv) a copy of the original credit application of the Obligor related to such
Contract; and

(v) true and complete copies of all other agreements, documents, any insurance
policies and instruments evidencing, securing or guarantying, or required by
applicable law with respect to, such Non-Mortgage Contract, as determined from
time to time by Purchaser, upon prior written notice to FCC and Servicer (if
applicable).

(b) if such Refinanced Receivable is related to a Mortgage Contract:

(i) an executed copy of the commitment letter issued by FCC to the applicable
Contactor relating to such Mortgage Contract;

(ii) the sole original, executed copy of the related Mortgage Contract including
any amendments, extensions, modifications or waivers with respect thereto) with
original assignments of such Contract showing a complete chain of assignments
from the applicable Contractor to Purchaser;

(iii) a copy of the Mortgage related to such Mortgage Contract (together with
evidence of transmittal of such Mortgage to the appropriate recording office,
evidence that all related mortgage taxes have been paid and, promptly after
receipt thereof by FCC or Servicer, as applicable, and, in any case, within
three hundred sixty-five (365) days of the date of such Mortgage Contract,
evidence, in form satisfactory to the Purchaser, of recordation of such Mortgage
at the appropriate recording office) and original assignments of such Mortgage
showing a complete chain of assignments of such Mortgage from origination to
Purchaser (in each case, together with evidence of transmittal of such
assignments of mortgage to the

 

4



--------------------------------------------------------------------------------

appropriate recording office, evidence that all related mortgage tax has been
paid and, promptly after receipt thereof by FCC or Servicer, as applicable, and,
in any case, within three hundred sixty-five (365) days of the purchase by
Purchaser of such Mortgage Contract hereunder, evidence, in form satisfactory to
Purchaser, of recordation of such assignments of mortgage at the appropriate
recording office);

(iv) a copy of the title report related to the Collateral related to such
Mortgage Contract;

(v) a copy of the original credit application of the Obligor related to such
Contract; and

(vi) true and complete copies of all other agreements, documents, any insurance
policies and instruments evidencing, securing or guarantying, or required by
applicable law with respect to, such Mortgage Contract, as determined from time
to time by Purchaser, upon prior written notice to FCC and Servicer (if
applicable).

“Lender Perfection Costs” shall have the definition specified for such term in
the Sourcing and Servicing Agreement.

“Liquidation Proceeds” means, with respect to a Refinanced Receivable as to
which the related Collateral has been foreclosed upon, all amounts realized with
respect to such Refinanced Receivable (including Insurance Proceeds) net of
amounts that are required to be refunded to the Obligor on such Refinanced
Receivable.

“Lockbox” means a post office box to which payments from Obligors in respect of
the Refinanced Receivables shall be remitted for retrieval by the Cash Flow
Bank.

“Lockbox Account” shall have the definition specified for such term in the
Sourcing and Servicing Agreement.

“LOI” means that certain letter and term sheet, dated as of August 23, 2006, by
and among First Consumer Credit Inc., U.S. Home Systems Inc., and Drawbridge
Special Opportunities Advisors LLC.

“Mortgage Contract” means a retail installment contract substantially in the
form attached hereto as Exhibit B (which form has been approved by Purchaser)
between a Contractor and an obligor which (i) evidences the obligations of an
obligor to pay for the home improvements sold and/or installed by a Contractor
and (ii) is secured by a Mortgage on the related Mortgaged Property, together
with all schedules, supplements and amendments thereto and each other document
and instrument related thereto.

“Non-Mortgage Contract” means a retail installment contract substantially in the
form attached hereto as Exhibit C (which form has been approved by Purchaser)
between a Contractor and an obligor which is not secured by a Mortgage and
evidences the obligations of

 

5



--------------------------------------------------------------------------------

such obligor to pay for the home improvements sold and/or installed by a
Contractor together with all schedules, supplements and amendments thereto and
each other document and instrument related thereto.

“Obligor” means, with respect to an Refinanced Receivable, each Person obligated
to make payments under such Refinanced Receivable.

“Officer’s Certificate” means a certificate signed by the president, the
secretary, the chief financial officer or any vice president of a Person.

“Opinion of Counsel” means a written opinion of independent counsel reasonably
acceptable to the Purchaser, which opinion is acceptable in form and substance
to the Purchaser.

“Organization” means any corporation, partnership, joint venture or enterprise,
limited liability company, unincorporated association, trust or other entity or
organization, and shall include the successor (by merger or otherwise) of any
entity or organization.

“Other Sold Property” means, with respect to any Refinanced Receivable, all of
each Seller’s right, title and interest in, to and under (i) all monies at any
time received or receivable with respect to such Refinanced Receivable after the
Cut-Off Date, (ii) any and all agreements, documents, certificates and
instruments evidencing each Seller’s security interest or other interest in and
to the related Underlying Collateral, including, without limitation, the related
Contractor Sale Agreement and, if applicable, Mortgage, (iii) the security
interest in the Underlying Collateral related to such Refinanced Receivable
granted by the related Obligor to the Contractor under the related Contract,
assigned by the Contractor to FCC and, as applicable, further assigned by FCC to
FCC Acceptance, (iv) all insurance policies and title insurance policies (and
any proceeds therefrom) relating to such Refinanced Receivable, including
rebates of premiums not otherwise due to an Obligor, (v) the related Contract
and all other items required to be contained in the related Investment File and
any and all other documents or electronic records that either Seller keeps on
file in accordance with its customary procedures relating to such Refinanced
Receivable, the related Underlying Collateral or the related Obligor, (vi) all
property (including the right to receive future Liquidation Proceeds) that
secures such Refinanced Receivable and that has been acquired by or on behalf of
either Seller pursuant to the liquidation of such Refinanced Receivable, and
(vii) all present and future rights, claims, demands, causes and choses in
action in respect of any or all of the foregoing and all payments on or under
and all proceeds and investments of any kind and nature in respect of any of the
foregoing.

“Outstanding Balance” means, with respect to any Investment and the related
Contract, as of any date of determination, the “Amount Financed” set forth in
such Contract less any payments made by the Obligor under such Contract which
have been applied as principal payments to reduce the “Amount Financed”.

“Owner Perfection Costs” shall have the definition specified for such term in
the Sourcing and Servicing Agreement.

“Person” means any individual, Organization or government or any agency or
political subdivision thereof.

 

6



--------------------------------------------------------------------------------

“Promotional Contract” shall mean a Non-Mortgage Contract, in form and substance
satisfactory to Purchaser, which has a first Scheduled Payment which is due upon
either the ninetieth (90th) day or the one hundred eightieth (180th) day after
the date of the completion of the home improvement described in the related
Completion Certificate.

“Property” means the underlying real property related to a Contract.

“Purchase Price” means, (i) with respect to the Refinanced Receivables and the
Related Security and Other Sold Property related thereto Sold hereunder,
$49,542,948.18, which amount is agreed upon by the Purchaser and Sellers to be
reasonably equivalent value for such Refinanced Receivables on the Sale Date,
and which amount shall be the “Initial Value” for such Refinanced Receivables
for purposes of the Sourcing and Servicing Agreement and/or the LOI, whichever
is in effect at such time, and (ii) which amount shall exclude any prepayment
penalty or other early termination fees which FCC may be obligated to pay any
lender or agent under the terms of any outstanding financing secured by the
Refinanced Receivables (any such prepayment penalties or early termination fees
shall be paid by FCC at its sole cost and expense).

“Purchaser” has the meaning specified in the Preamble.

“Recoveries” means all payments received from or on behalf of the Obligor (or
any related guarantor) with respect to a Refinanced Receivable during the
continuance of a default by such Obligor under the terms of the applicable
Contract.

“Refinanced Receivable” means the rights to all payments from or on behalf of an
Obligor under, or related to, a Contract including, without limitation, any
right to the payment with respect to (i) Scheduled Payments, (ii) any
prepayments or overdue payments made with respect to such Scheduled Payments,
(iii) any Guaranty Amounts, (iv) any Insurance Proceeds, (v) any Servicing
Charges and (vi) any Recoveries, in each case Sold hereunder.

“Related Security” means with respect to any Refinanced Receivable:

(i) any and all security interests or liens and property subject thereto from
time to time securing or purporting to secure payment of such Refinanced
Receivable;

(ii) all guarantees, indemnities, warranties, insurance policies and proceeds
and premium refunds thereof and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Refinanced
Receivable; and

(iii) all proceeds of the foregoing.

“Sale” and “Sell” have the meanings specified in Section 2.1(a) (and “Sold”
shall have the corresponding meaning).

“Sale Date” has the meaning specified in Section 2.1(a).

“Schedule of Refinanced Receivables” means the schedule of all Refinanced
Receivables Sold pursuant to this Agreement which is attached hereto as Schedule
C.

 

7



--------------------------------------------------------------------------------

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule A.

“Scheduled Payment” means, with respect to any Contract, the periodic payments
payable thereunder.

“Seller” has the meaning specified in the Preamble.

“Servicer” shall have the definition specified for such term in the Sourcing and
Servicing Agreement.

“Servicing Charges” means (a) all late payment charges paid by Obligors under
Contracts after payment in full of any Scheduled Payments due for any prior
period and Scheduled Payments for the related period and (b) any other
incidental charges or fees received from an Obligor, including, but not limited
to, late fees, collection fees and bounced check charges.

“Collection Policy” means the collection policy of FCC attached hereto as
Exhibit A, as the same may be amended, supplemented or otherwise modified from
time to time with the prior written consent of Purchaser.

“Sourcer Accommodation Funding” shall have the definition specified for such
term in the Sourcing and Servicing Agreement.

“Sourcing and Servicing Agreement” means the Sourcing and Servicing Agreement,
dated as of the date hereof, by and among FCC Investment Trust I and FCC, as
sourcer and servicer, as amended, restated, supplemented or otherwise modified
from time to time.

“Subordinate Lien Contract” means any Mortgage Contract secured by a Mortgage
evidencing other than a first lien on the related Property.

“Transfer Taxes” means any tax, fee or governmental charge payable by the
Purchaser, either Seller or any other Person to any federal, state or local
government arising from or otherwise related to the Sale of any Refinanced
Receivable, the related Underlying Collateral and/or any other related Other
Sold Property from Sellers to Purchaser under this Agreement (excluding taxes
measured by net income).

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Underlying Collateral” means, with respect to Mortgage Contracts, the Mortgaged
Property (including without limitation, all buildings, fixtures and improvements
thereon and all additions, alterations and replacements made at any time with
respect thereto) and all other property serving as collateral for the
obligations of the Obligor under the related Mortgage Contract and with respect
to Non-Mortgage Contracts, the property purchased pursuant to the related
Non-Mortgage Contract serving as collateral for the obligations of the Obligor
under the related Non-Mortgage Contract.

 

8



--------------------------------------------------------------------------------

SECTION 1.3 Certain References. All references to the Outstanding Balance of a
Refinanced Receivable as of the Sale Date shall refer to the close of business
on such day.

ARTICLE II

SALE OF THE REFINANCED RECEIVABLES

AND THE OTHER SOLD PROPERTY

SECTION 2.1 Sale of the Refinanced Receivables and the Other Sold Property.

(a) Subject to the terms and conditions of this Agreement, on and as of the date
on which the conditions precedent set forth herein shall have been satisfied and
upon which payment of the Purchase Price to or at the direction of the Sellers
has been made (such date, the “Sale Date”), (i) each Seller does hereby sell,
transfer, assign, and otherwise convey (collectively, “Sell” and any such sale,
transfer, assignment, and/or other conveyance, a “Sale”) to the Purchaser,
without recourse (except to the extent specifically provided herein), and the
Purchaser does hereby purchase, all right, title and interest of each Seller in,
to and under the Refinanced Receivables listed on Schedule C and the Related
Security and Other Sold Property related thereto (including, without limitation,
all right, title and interest of each Seller in and to the Underlying Collateral
related to each such Refinanced Receivable), and (ii) each Seller does hereby
agree to transfer, or cause the deposit, into the Collection Account (as defined
in the Sourcing and Servicing Agreement) (or such other account as the Purchaser
may designate) within one Business Day of the receipt thereof of all amounts
received by either Seller on and after the Cut-Off Date on account of any
Refinanced Receivables, Related Security and Other Sold Property Sold hereunder.
Each Seller hereby acknowledges that the Sale to the Purchaser hereunder is
absolute and irrevocable, without reservation or retention of any interest
whatsoever by either Seller.

(b) The Sale of Refinanced Receivables, Related Security and Other Sold Property
by the Sellers to the Purchaser pursuant to this Agreement is intended to be an
absolute assignment (free and clear of any Adverse Claims) of all of each
Seller’s right, title and interest in, to and under such Refinanced Receivables
and Other Sold Property for all purposes and, except to the extent specifically
provided herein, without recourse.

(c) It is the intention of the Sellers and the Purchaser that the Refinanced
Receivables, Related Security and Other Sold Property Sold by the Sellers to the
Purchaser pursuant to this Agreement shall not be part of either Seller’s estate
in the event of the filing of a bankruptcy petition by or against either Seller
under any bankruptcy or similar law.

(d) In the event that the Sale of Refinanced Receivables, Related Security and
Other Sold Property by the Sellers to the Purchaser pursuant to this Agreement
is deemed to be a secured financing (or are otherwise determined not to be
absolute assignments of all of each Seller’s right, title and interest in, to
and under (or transfers of all of each Seller’s equitable interest in, to and
under) the Refinanced Receivables, Related Security and Other Sold Property
Sold, or purportedly Sold, hereunder, then (i) each Seller shall be deemed
hereunder to have granted to the Purchaser, and each Seller does hereby grant to
the Purchaser, a security interest in all of such Seller’s right, title and
interest in, to and under such Refinanced Receivables,

 

9



--------------------------------------------------------------------------------

Related Security and Other Sold Property, whether now owned or hereafter
acquired and (ii) this Agreement shall constitute a security agreement under
applicable law.

(e) The price paid for Refinanced Receivables and the Related Security and Other
Sold Property related thereto which are Sold hereunder shall be the Purchase
Price with respect thereto. Such Purchase Price shall be paid by means of an
immediate cash payment to (or as directed by) the Sellers by wire transfer on
the Sale Date to an account designated by the Sellers on or before the Sale
Date.

(f) On and after the Sale Date hereunder, the Purchaser shall own the Refinanced
Receivables, Related Security and Other Sold Property Sold by the Sellers to the
Purchaser hereunder, and neither Seller shall take any action inconsistent with
such ownership and shall not claim any ownership interest in such Refinanced
Receivables, Related Security and/or Other Sold Property.

(g) Unless otherwise instructed by Purchaser in writing, FCC, as Servicer, shall
conduct the servicing, administration and collection of the Receivables Sold
hereunder and shall take, or cause to be taken, all such actions as may be
necessary or advisable to service, administer and collect such Refinanced
Receivables, from time to time, all in accordance with (i) the terms of Sourcing
and Servicing Agreement or (ii) in the event the Sourcing and Servicing
Agreement has not yet been consummated, in accordance with the Credit Policy and
the Collection Policy.

(h) On or prior to the Sale Date, the Sellers shall each deliver to the
Purchaser (or such other party as the Purchaser may designate) and any assignee
thereof each item contained in the Investment Files, and any other chattel paper
(as defined in the UCC) representing or evidencing, any of the Refinanced
Receivables, the Related Security and the Other Sold Property related thereto
being Sold hereunder.

ARTICLE III

CONDITIONS OF SALE

SECTION 3.1 Conditions Precedent to the Sale. The Sale hereunder is subject to
the conditions precedent that the:

(a) The Purchaser shall have received, in form and substance satisfactory to the
Purchaser:

(i) a copy of resolutions duly adopted by the board of directors of each of
Seller approving this Agreement and the other documents to be delivered by it
hereunder and the transactions and matters contemplated hereby and thereby, each
certified by such Person’s secretary or assistant secretary;

(ii) the certificates of incorporation, as amended, of each Seller, each
certified by the applicable secretary of state, dated as of a date not earlier
than 10 days prior to the date hereof;

 

10



--------------------------------------------------------------------------------

(iii) a good standing certificate for each Seller, each issued by applicable
secretary of state, dated as of a date not earlier than 10 days prior to the
date hereof;

(iv) a copy of each Seller’s by-laws as amended, certified by its secretary or
assistant secretary;

(v) a certificate of the secretary or assistant secretary of each Seller
certifying the names and true signatures of the officers authorized on its
behalf to sign this Agreement and the other documents to be delivered by it
hereunder and certifying that all representations and warranties made by each
Seller in this Agreement are true and correct in all material respects;

(vi) copies of proper financing statements (on Form UCC-1) accurately describing
the Refinanced Receivables, the Related Security and the Other Sold Property
related thereto and naming each Seller as the “Debtor/Seller” and the Purchaser
as “Secured Party/Purchaser”, or other similar instruments or documents, and
assignments of any financing statements, instruments or documents filed by the
Sellers with regard to any conveyance of the Refinanced Receivables, the Related
Security and the Other Sold Property related thereto from FCC, as applicable,
each in form and substance sufficient for filing under the UCC or any comparable
law of any and all jurisdictions as may be necessary or, in the opinion of the
Purchaser or any assignee thereof, desirable to perfect the Purchaser’s
ownership interest in all Refinanced Receivables, the Related Security and the
Other Sold Property related thereto;

(vii) copies of properly executed termination statements or statements of
release (on Form UCC-3) or other similar instruments or documents, if any, in
form and substance satisfactory for filing under the UCC or any comparable law
of any and all jurisdictions as may be necessary or, in the opinion of the
Purchaser and its assigns, desirable to release all security interests and
similar rights of any Person in the Refinanced Receivables and Other Sold
Property related thereto previously granted by either Seller (except to the
extent evidencing the conveyance thereof from FCC to FCC Acceptance);

(viii) certified copies of requests for information or copies (on Form UCC-11)
(or a similar search report certified by a party acceptable to the Purchaser and
any assignee thereof), dated a date reasonably near and prior to the date of
such Sale, listing all effective financing statements and other similar
instruments and documents which name either Seller (under its present name, any
previous name or any trade name) as debtor and which are filed in the
jurisdictions in which filings are to be made pursuant to such subsections
(vii) and (viii) above, together with copies of such financing statements, none
of which, except those filed pursuant to subsections (vi) and (vii), above,
shall cover any Refinanced Receivables or Related Security or Other Sold
Property related thereto;

 

11



--------------------------------------------------------------------------------

(ix) any necessary third party consents to the closing of the transactions
contemplated hereby, in the form and substance satisfactory to the Purchaser;

(x) arrangements for the payoff of any outstanding financing secured by the
Refinanced Receivables and release and transfer of the Refinanced Receivables
constituting collateral therefor; and

(xi) one or more favorable opinions of Johanson Berenson LLP, counsel to the
Sellers, with respect to such matters as the Purchaser or any assignee thereof
may reasonably request.

(b) The following statements shall be true:

(i) the representations and warranties of the Sellers contained in Section 4.1
shall be correct on and as of the Sale Date in all material respects, before and
after giving effect to the Sale and to the application of proceeds therefrom, as
though made on and as of such date; and

(ii) the Sellers each are in compliance in all material respects with each of
its covenants and other agreements set forth herein.

(c) The Sellers shall have delivered to the Purchaser (or its designee) and any
assignee thereof each item contained in the Investment Files of, and any other
chattel paper (as defined in the UCC) representing or evidencing, any of the
Refinanced Receivables or Related Security or Other Sold Property related
thereto being Sold hereunder.

(d) The Sellers shall have taken such other action, including delivery of
approvals, consents, opinions, documents and instruments to the Purchaser, as
the Purchaser or any assignee thereof may reasonably request.

(e) The Sellers shall have taken all steps necessary under all applicable law in
order to Sell to the Purchaser the Refinanced Receivables being Sold hereunder
and the Related Security and the Other Sold Property related thereto and, upon
the Sale of such Refinanced Receivables and the Related Security and the Other
Sold Property related thereto from the Sellers to the Purchaser pursuant to the
terms hereof, the Purchaser will have acquired good and marketable title to and
a valid and perfected ownership interest in the Refinanced Receivables and the
Related Security and Other Sold Property related thereto, free and clear of any
Adverse Claim or restrictions on transferability.

(f) There shall have been no material adverse change in the condition (financial
or otherwise), business, or results of operations of the either Seller since
December 31, 2005.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Representations and Warranties of the Sellers. Each Seller makes the
following representations and warranties, on which the Purchaser relies in
acquiring the Refinanced Receivables and the Related Security and the Other Sold
Property related thereto Sold hereunder. Such representations are made as of the
execution and delivery of this Agreement, as of the Sale Date and at such other
times specified below or specified in the Schedule of Representations, but shall
survive the Sale hereunder of the Refinanced Receivables and the Related
Security and the Other Sold Property related thereto.

(a) Schedule of Representations. All of the representations and warranties set
forth on the Schedule of Representations are true and correct with respect to
all of the Contracts related to the Refinanced Receivables which are referred to
in Schedule C.

(b) Organization and Good Standing. Each Seller has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
jurisdiction of its formation, with power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is currently conducted. Each Seller had at all relevant times and now
has power, authority and legal right to acquire and own the Refinanced
Receivables and the Related Security and the Other Sold Property related thereto
Sold by it hereunder and to Sell such Refinanced Receivables and the Related
Security and the Other Sold Property related thereto to the Purchaser and to
enter into and perform its obligations under this Agreement.

(c) Due Qualification. Each Seller is duly qualified to do business as a foreign
corporation in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification, licenses and/or
approvals.

(d) Power and Authority. Each Seller has the power and authority to execute and
deliver this Agreement and the other related transaction documents to which it
is a party and to carry out its terms and their terms, respectively; each Seller
has full power and authority to Sell the Refinanced Receivables and the Related
Security and Other Sold Property related thereto to be Sold by it to the
Purchaser hereunder and has duly authorized such Sale to the Purchaser by all
necessary corporate action; and the execution, delivery and performance of this
Agreement and the other related transaction documents to which it is a party
have been duly authorized by each Seller by all necessary corporate action.

(e) Valid Sale; Binding Obligations. This Agreement and the other related
transaction documents to which each Seller is party have been and duly executed
and delivered by such Seller, and this Agreement shall effect a valid Sale of
Refinanced Receivables and the Related Security and the Other Sold Property
related thereto, enforceable against such Seller and creditors of and purchasers
from the Sellers, and this Agreement and such other related transaction
documents shall constitute legal, valid and binding obligations of such Seller,
enforceable in accordance with their respective terms, except as enforceability
may be limited by

 

13



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, conservatorship, receivership,
liquidation or other similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity.

(f) No Violation. The consummation of the transactions contemplated by this
Agreement and any related transaction documents, and the fulfillment of the
terms of this Agreement and any related transaction documents to which it is a
party, shall not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time) a default
under, the articles of incorporation or by-laws of either Seller, or any
material indenture, agreement, mortgage, deed of trust or other instrument to
which either Seller is a party or by which it is bound or any of its properties
are subject, or result in the creation or imposition of any lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument, other than liens created under this
Agreement, or violate any law, order, rule or regulation applicable to either
Seller of any court or of any federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over either
Seller or any of their properties, or in any way affect the Sellers’ ability to
perform their obligations under this Agreement.

(g) No Proceedings. There are no proceedings or investigations pending or, to
the best of either Seller’s knowledge, threatened against either Seller before
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over either Seller or their
respective properties (i) asserting the invalidity of this Agreement or any of
the other related transaction documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the other related transaction documents, (iii) seeking any determination or
ruling that could have a material adverse effect on the performance by either
Seller of its obligations under, or the validity or enforceability of, this
Agreement or any of the other related transaction documents, (iv) that would
have an adverse effect on the federal or state income tax attributes of, or seek
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Refinanced Receivables and the Related Security and the Other
Sold Property related thereto Sold hereunder or (v) that would have an adverse
effect on the Refinanced Receivables and the Related Security and Other Sold
Property related thereto Sold to the Purchaser hereunder.

(h) No Consents. Neither Seller is required to obtain the consent of any other
party or any consent, license, approval or authorization, or registration or
declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement except those which may have been obtained or will be taken or obtained
on or prior to the date hereof or the applicable Sale Date.

(i) Approvals. All approvals, authorizations, orders or other actions of any
person, corporation or other organization, or of any court, governmental agency
or body or official, required in connection with the execution and delivery by
the Sellers of this Agreement and the consummation of the transactions
contemplated hereby (including the Sale of the Refinanced Receivables and the
Related Security and the Other Sold Property related thereto to the Purchaser)
have been or will be taken or obtained on or prior to the date hereof.

(j) Chief Executive Office. The chief executive office of each Seller and the
office where the Sellers keep their records regarding the Refinanced Receivables
is 405 SH 121

 

14



--------------------------------------------------------------------------------

Bypass Building A, Suite 250 Lewisville, Texas 75067. Neither Seller has been
known by any name other than as set forth on the signature pages hereto nor is
either Seller known by any trade names other than those listed on Schedule B.

(k) Solvency. Each Seller is solvent and will not become insolvent after giving
effect to the transactions contemplated by this Agreement and the other related
transaction documents. Each Seller, after giving effect to the transactions
contemplated by this Agreement and the other related transaction documents, will
have an adequate amount of capital to conduct its business in the foreseeable
future.

(l) Accounting Treatment. For accounting purposes, each Seller will treat the
transaction effected by this Agreement as a sale of assets to the Purchaser in
accordance with GAAP. Each Seller’s financial records shall reflect that the
assets Sold hereunder have been Sold to the Purchaser, are no longer owned by
the Sellers and are not intended to be available to the creditors of the
Sellers.

(m) Compliance With Laws. Each Seller has complied and will comply in all
material respects with all applicable laws, rules, regulations, judgments,
agreements, decrees and orders with respect to its business and properties.

(n) Taxes. Each Seller has filed on a timely basis all tax returns (including,
without limitation, foreign, federal, state, local and otherwise) required to be
filed, is not liable for taxes payable by any other Person and has paid or made
adequate provisions for the payment of all taxes, assessments and other
governmental charges due from such Seller. No tax lien or similar adverse claim
has been filed, and no claim is being asserted, with respect to any such tax,
assessment or other governmental charge. Any taxes, fees and other governmental
charges payable by either Seller in connection with the execution and delivery
of this Agreement and the other related transaction documents and the
transactions contemplated hereby or thereby have been paid.

(o) No Liens, Etc. The Refinanced Receivables and the Related Security and Other
Sold Property related thereto to be Sold to the Purchaser hereunder are
immediately prior to their Sale hereunder owned by the applicable Seller free
and clear of any Adverse Claim or restrictions on transferability and such
Seller has the full right, corporate power and lawful authority to Sell the same
and interests therein and, upon Sale thereof hereunder, the Purchaser will have
acquired good and marketable title to and a valid and perfected ownership
interest in such Refinanced Receivables and the Related Security and Other Sold
Property related thereto, free and clear of any Adverse Claim or restrictions on
transferability. No effective financing statement or other instrument similar in
effect covering all or any part of any Refinanced Receivables or the Related
Security and Other Sold Property related thereto Sold hereunder is on file in
any recording office, except such as may have been filed in favor of the
Purchaser as “Secured Party” or “Assignee” or except with respect to any
outstanding financing secured by the Refinanced Receivables which have been
disclosed to Purchaser and which shall be released upon the Sale of such
Refinanced Receivables and Related Security and Other Sold Property to the
Purchaser.

 

15



--------------------------------------------------------------------------------

(p) Information True and Correct. All information heretofore or hereafter
furnished by or on behalf of the Sellers to the Purchaser or any assignee
thereof in connection with this Agreement or any transaction contemplated hereby
is and will be true and complete in all material respects and does not and will
not omit to state a material fact necessary to make the statements contained
therein not misleading.

(q) ERISA Compliance. Each Seller is in compliance with ERISA and the Internal
Revenue Code of 1986 with respect to any “employee benefit plans” (within the
meaning of Section 3(1) of ERISA) it maintains or contributes to (the “Plans”).
There are no liens outstanding against any such Plan or against either Seller
with respect to any such Plan and neither Seller has incurred or expects to
incur any liabilities (except for premium payments arising in the ordinary
course of business) to the Pension Benefit Guaranty Corporation (or any
successor thereto) in connection with such Plans. Neither Seller contributes to
any “multiemployer pension plan,” as defined in Section 4001 of ERISA.

(r) No Material Adverse Effect; No Default. (i) Neither Seller is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter or corporate restriction that would
reasonably be likely to have, and no provision of applicable law or governmental
regulation would reasonably be likely to have, a material adverse effect on the
condition (financial or otherwise), business, operations, results of operations
or properties of either Seller, or would reasonably be likely to have such an
effect on the ability of either Seller to carry out its obligations under this
Agreement and the other related transaction documents to which such Person is a
party and (ii) neither Seller is in default under or with respect to any
contract, agreement, lease or other instrument to which such Person is a party
and which is material to such Person’s condition (financial or otherwise),
business, operations or properties, and neither Seller has delivered or received
any notice of default thereunder.

(s) Financial or Other Condition. There has been no material adverse change in
the condition (financial or otherwise), business, operations, results of
operations, or properties of either Seller since December 31, 2005.

(t) Investment Company Status. Neither Seller is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended. The consummation of the transactions contemplated by this
Agreement and the other related transaction documents by the Sellers will not
violate any provision of such Act or any rule, regulation or order issued by the
Securities and Exchange Commission thereunder.

(u) No Shared Obligations. There is not now, nor will there be at any time in
the future, any agreement or understanding between either Seller and the
Purchaser (other than as expressly set forth herein or in the other related
transaction documents) providing for the allocation or sharing of obligations to
make payments or otherwise in respect of any taxes, fees, assessments or other
governmental charges.

(v) Representation and Warranties True and Correct. Each of the representations
and warranties of the Sellers contained in this Agreement and the other related
transaction documents to which it is a party is true and correct in all respects
as of the date made or

 

16



--------------------------------------------------------------------------------

deemed made and the Sellers each hereby make each such representation and
warranty to, and for the benefit of, the Purchaser as if the same were set forth
in full herein.

(w) Intent of Sellers. The Sellers have not Sold any interest in any Refinanced
Receivable or the Related Security or the Other Sold Property related thereto to
the Purchaser with any intent to hinder, delay or defraud any of either Seller’s
creditors. The Sellers and their affiliates are current with respect to all
payments of interest and principal (if applicable) due under any outstanding
financing secured by the Refinanced Receivables and the Sellers are not aware
that any foreclosure proceedings have been instituted with respect to any of the
Refinanced Receivables or the Related Security or the Other Sold Property.

(x) Consideration. The Sellers have each received fair consideration and
reasonably equivalent value in exchange for the Sale of the Refinanced
Receivables and the Related Security and the Other Sold Property related thereto
Sold by such Seller hereunder.

SECTION 4.2 Representations and Warranties of the Purchaser. The Purchaser makes
the following representations and warranties, on which the Sellers rely in
Selling Refinanced Receivables and the Related Security and the Other Sold
Property related thereto to the Purchaser hereunder. Such representations are
made as of the execution and delivery of this Agreement, but shall survive the
Sale of Refinanced Receivables and the Related Security and the Other Sold
Property related thereto Sold hereunder.

(a) Organization and Good Standing. The Purchaser has been duly organized and is
validly existing and in good standing as a statutory trust under the laws of the
State of Delaware, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Refinanced Receivables and the
Related Security and the Other Sold Property related thereto Sold hereunder.

(b) Due Qualification. The Purchaser is duly qualified to do business as a
foreign corporation in good standing in all jurisdictions in which the ownership
of its property or the conduct of its business requires such qualification.

(c) Power and Authority. The Purchaser has the power, authority and legal right
to execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Refinanced Receivables and the Related Security and the Other Sold
Property related thereto Sold hereunder; and the execution, delivery and
performance of this Agreement and all of the documents required pursuant hereto
have been duly authorized by the Purchaser by all necessary action.

(d) No Consent Required. The Purchaser is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement, and
any other related transaction documents to which it is a party, except for such
as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms,

 

17



--------------------------------------------------------------------------------

subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity.

(f) No Violation. The execution, delivery and performance by the Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and any related transaction documents to which it is a party and the
fulfillment of the terms of this Agreement and any related transaction documents
to which it is a party do not and will not conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the organizational documents of the Purchaser,
or conflict with or breach any of the terms or provisions of, or constitute
(with or without notice or lapse of time) a default under, any indenture,
agreement, mortgage, deed of trust or other instrument to which the Purchaser is
a party or by which the Purchaser is bound or to which any of its properties are
subject, or result in the creation or imposition of any lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than liens created hereunder or under
any related transaction documents), or violate any law or any order, rule or
regulation, applicable to the Purchaser or its properties, of any federal or
state regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over the Purchaser or any of its properties.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the best of the Purchaser’s knowledge, threatened against the Purchaser before
any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality having jurisdiction over the Purchaser or its
properties: (i) asserting the invalidity of this Agreement or any of the related
transaction documents, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any of the related transaction
documents, (iii) seeking any determination or ruling that could have a material
adverse effect on the performance by the Purchaser of its obligations under, or
the validity or enforceability of, this Agreement or any of the related
transaction documents, (iv) that may have an adverse effect on the federal or
state income tax attributes of, or seek to impose any excise, franchise,
transfer or similar tax upon, the transfer and acquisition of the Refinanced
Receivables and the Related Security and the Other Sold Property related thereto
Sold hereunder or (v) that could have an adverse effect on the Refinanced
Receivables and Other Sold Property related thereto Sold to the Purchaser
hereunder.

(h) Consideration. The Purchaser has given fair consideration and reasonably
equivalent value in exchange for the Sale of the Refinanced Receivables and the
Other Sold Property related thereto Sold hereunder.

SECTION 4.3 Indemnification.

(a) Each Seller shall, jointly and severally, defend, indemnify and hold
harmless the Purchaser, the Custodian, and the Backup Servicer (each an
“Indemnified Person”) from and against any and all costs, expenses, losses,
damages, claims, and liabilities, suffered or sustained by any Indemnified
Person arising out of or resulting from any breach of the Sellers’
representations and warranties and covenants contained herein, except for any
such amounts resulting from any gross negligence, bad faith or willful
misconduct of such Indemnified Person (the “Excluded Amounts”).

 

18



--------------------------------------------------------------------------------

(b) Each Seller shall, jointly and severally, defend, indemnify and hold
harmless each Indemnified Person from and against any and all costs, expenses,
losses, damages, claims, and liabilities, other than Excluded Amounts, arising
out of, resulting from or otherwise related to any Person’s use, ownership,
leasing or operation of any Underlying Collateral to the extent that such use,
ownership, leasing or operation took place prior to the date the related
Receivable is Sold hereunder.

(c) Each Seller will, defend and indemnify and hold harmless each Indemnified
Person against any and all costs, expenses, losses, damages, claims and
liabilities, other than Excluded Amounts, arising out of or resulting from any
action taken by either Seller, other than in accordance with this Agreement or
the Sourcing and Servicing Agreement, in respect of any portion of the
Refinanced Receivables or the Related Security and the Other Sold Property
related thereto which are Sold hereunder.

(d) Each Seller agrees, jointly and severally, to pay, and shall defend,
indemnify and hold harmless each Indemnified Person from and against, any taxes
(other than taxes based upon the income of an Indemnified Person and taxes that
would constitute Excluded Amounts) that may at any time be asserted against any
Indemnified Person with respect to the transactions contemplated in this
Agreement; with respect to any period prior to the Sale Date, including, without
limitation, any sales, gross receipts, general corporation, tangible or
intangible personal property, privilege, or license taxes and costs and expenses
in defending against the same, arising by reason of the acts to be performed by
either Seller under this Agreement and imposed against such Person.

(e) Each of the Sellers shall, jointly and severally, defend, indemnify, and
hold harmless each Indemnified Person from and against any and all costs,
expenses, losses, claims, damages, and liabilities, other than Excluded Amounts,
to the extent that such cost, expense, loss, claim, damage, or liability arose
out of, or was imposed upon such Indemnified Person through the negligence,
willful misfeasance, or bad faith of either Seller in the performance of its
duties under this Agreement or by reason of reckless disregard of either
Seller’s obligations and duties under this Agreement.

(f) Each Seller shall, jointly and severally, indemnify, defend and hold
harmless each Indemnified Person from and against any loss, liability or
expense, other than Excluded Amounts, imposed upon, or incurred by, any such
Indemnified Person as a result of the failure of any Refinanced Receivable or
the Related Security or the Other Sold Property related thereto which are Sold
hereunder, to comply with all requirements of applicable law as of the Sale
Date.

(g) Each Seller shall, jointly and severally, indemnify, defend and hold
harmless each Indemnified Person from and against any loss, liability or
expense, other than Excluded Amounts, imposed upon, or incurred by, any such
Indemnified Person as a result of the failure by either Seller to comply with
all requirements of Section 6.1 hereof.

Indemnification under this Section 4.3 shall include reasonable fees and
expenses of counsel and expenses of litigation (which fees and expenses shall be
reasonably documented).

 

19



--------------------------------------------------------------------------------

The indemnity obligations hereunder shall be in addition to any obligation that
either Seller may otherwise have under applicable law or any other related
transaction documents.

ARTICLE V

COVENANTS OF THE SELLERS

SECTION 5.1 Protection of Title of the Purchaser.

(a) On or prior to the date hereof, Seller shall have made arrangements
satisfactory to the Purchaser for filing of UCC-1 financing statements (each in
form proper for filing in the applicable jurisdiction) naming the Purchaser as
purchaser or secured party and describing the Refinanced Receivables, Related
Security and the Other Sold Property being Sold by such Seller to the Purchaser,
with the office of the Secretary of State of the State of Delaware or the
Secretary of State of the State of Texas, as applicable, and in such other
locations as the Purchaser shall have required. Without limiting the foregoing,
each Seller hereby authorizes the Purchaser and/or any assignee thereof to
prepare and file any such UCC-1 financing statements. From time to time
thereafter, each Seller shall authorize, execute (if applicable) and file such
financing statements and cause to be executed (if applicable) and filed such
continuation statements, all in such manner and in such places as may be
required by law (or deemed desirable by the Purchaser or any assignee thereof)
to fully perfect, preserve, maintain and protect the interest of the Purchaser
under this Agreement, and the security interest of any Person financing the
Refinanced Receivables on behalf of the Purchaser, in the Refinanced
Receivables, Related Security and the Other Sold Property related thereto which
are Sold hereunder, as the case may be, and in the proceeds thereof. Each Seller
shall deliver (or cause to be delivered) to the Purchaser and the Custodian
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing. In the event that either
Seller fails to perform its obligations under this subsection, the Purchaser may
perform such obligations, at the joint and several expense of the Sellers, and
each of the Sellers, as applicable, hereby authorizes the Purchaser to file any
such financing statements as are necessary or desirable, in the determination of
the Purchaser or any assignee thereof.

(b) On or prior to the Sale Date, each Seller shall take all steps necessary
under all applicable law in order to transfer and assign to the Purchaser the
Refinanced Receivables, Related Security and the Other Sold Property related
thereto being Sold to the Purchaser so that, upon the Sale of such Refinanced
Receivables and the Other Sold Property related thereto from the Sellers to the
Purchaser pursuant to the terms hereof on the Sale Date, the Purchaser will have
acquired good and marketable title to and a valid and perfected (under the UCC
or, with regard to interests in real property, applicable real property law)
ownership interest in such Refinanced Receivables and Other Sold Property
related thereto, free and clear of any Adverse Claim or restrictions on
transferability. Upon request of the Purchaser, each Seller shall take all steps
required under applicable law in order for the Purchaser to grant to any Person
providing financing to the Purchaser with respect to the Refinanced Receivables,
a first priority perfected (under the UCC or, with regard to interests in real
property, applicable real property law) security interest in the Refinanced
Receivables, the Related Security and the Other Sold Property related thereto
being Sold to the Purchaser on the Sale Date and, from time to time thereafter,
each Seller shall take all such actions as may be required by applicable law (or
deemed desirable by the

 

20



--------------------------------------------------------------------------------

Purchaser) to fully preserve, maintain and protect the Purchaser’s ownership
interest in, and any such financing party’s first priority perfected (under the
UCC or, with regard to interests in real property, applicable real property law)
security interest in, the Refinanced Receivables, the Related Security and the
Other Sold Property related thereto which have been Sold to the Purchaser
hereunder.

(c) With respect to each Refinanced Receivable related to a Mortgage Contract
Sold by it hereunder, each Seller shall, prior to or on the Sale Date (or, with
regard to clause (iii) below, upon the Purchaser’s request), (i) take or cause
to be taken all steps necessary under all applicable law in order to cause a
valid, subsisting and enforceable perfected (under the UCC or, with regard to
interests in real property, applicable real property law), first priority (or,
with respect to a Subordinate Lien Contract, second, third or fourth priority
lien on the Mortgage Property related thereto, as appropriate) security interest
to exist in such Seller’s favor in the Underlying Collateral securing such
Refinanced Receivable, (ii) have assigned the perfected (under the UCC or, with
regard to interests in real property, applicable real property law), first
priority (or, with respect to a Subordinate Lien Contract, second, third or
fourth priority lien on the Mortgage Property related thereto, as appropriate)
security interest in the Underlying Collateral referred to in clause (i) above
to the Purchaser by means of the Sale hereunder (or, in the case of any
Underlying Collateral consisting of real estate, by means of a mortgage
assignment which shall be (A) in favor of the Purchaser or its designee, and
(B) in proper form and filed in the proper jurisdiction) and (iii) take or cause
to be taken all steps necessary under all applicable law in order to allow the
Purchaser to assign the perfected (under the UCC or, with regard to interests in
real property, applicable real property law), first priority (or, with respect
to a Subordinate Lien Contract, second, third or fourth priority lien on the
Mortgage Property related thereto, as appropriate) security interest in the
Underlying Collateral referred to in clause (i) above to any Person providing
financing to the Purchaser with respect to the Refinanced Receivables; provided,
however, that notwithstanding the foreoing, Sellers shall not be required to
perfect any such security interest of Purchaser in the Underlying Collateral by
filing in any applicable real estate recording office except (i) within a
reasonable time after request by Purchaser and (ii) at Purchaser’s sole cost and
expense.

(d) With respect to each Refinanced Receivable related to a Non-Mortgage
Contract Sold by it hereunder, each Seller shall, prior to or on the Sale Date
(or, with regard to clause (iii) below, upon the Purchaser’s request), (i) take
or cause to be taken all steps necessary under all applicable law in order to
cause a valid, subsisting and enforceable security interest to exist in such
Seller’s favor in the Underlying Collateral securing such Refinanced Receivable,
(ii) have assigned the security interest in the Underlying Collateral referred
to in clause (i) above to the Purchaser by means of the Sale hereunder and
(iii) take or cause to be taken all steps necessary under all applicable law in
order to allow the Purchaser to assign the security interest in the Underlying
Collateral referred to in clause (i) above to any Person providing financing to
the Purchaser with respect to the Refinanced Receivables.

(e) Neither Seller shall change its name, identity, jurisdiction of
incorporation or corporate structure in any manner that would or could make any
financing statement or continuation statement filed by such Seller (or by the
Purchaser or the other Seller on behalf of such Seller) in accordance with
paragraph (a) above seriously misleading within the meaning of Section 9-506 of
the UCC (or any similar provision of the UCC), unless such Seller

 

21



--------------------------------------------------------------------------------

shall have given the Purchaser, the Custodian, and the Backup Servicer at least
30 days prior written notice thereof, and shall promptly file appropriate
amendments to all previously filed financing statements and continuation
statements.

(f) Each Seller shall give the Purchaser and the Custodian at least 30 days
prior written notice of any relocation of its jurisdiction of incorporation if,
as a result of such relocation, the applicable provisions of the UCC would
require the filing of any amendment of any previously filed financing or
continuation statement or of any new financing statement. Each Seller shall at
all times maintain its jurisdiction of incorporation, each office from which it
services Refinanced Receivables and its principal executive office within the
United States of America.

(g) Each Seller shall maintain its computer systems so that, from and after the
time of the Sale under this Agreement of Refinanced Receivables (and the Other
Sold Property related thereto) to the Purchaser and any grant of a security
interest in such Refinanced Receivables (and the Related Security and the Other
Sold Property related thereto) by the Purchaser to in connection with any
financing thereof by the Purchaser, each Seller’s master computer records
(including archives) that shall refer to such a Refinanced Receivable (and the
Related Security and the Other Sold Property related thereto) indicate clearly
that such Refinanced Receivable (and the Related Security and the Other Sold
Property related thereto) has been Sold to the Purchaser hereunder.

SECTION 5.2 Other Liens or Interests. Except for the Sale hereunder, neither
Seller will sell, pledge, assign, transfer or otherwise convey to any other
Person, or grant, create, incur, assume or suffer to exist any Adverse Claim on
the Refinanced Receivables or the Related Security and the Other Related
Property related thereto Sold hereunder or any interest therein, and each Seller
shall defend the right, title, and interest of the Purchaser in and to such
Refinanced Receivables and the Related Security and the Other Sold Property
related thereto against all Adverse Claims of third parties claiming through or
under either Seller.

SECTION 5.3 Costs and Expenses. Each Seller shall, jointly and severally, pay
all reasonable, documented costs and disbursements in connection with the
performance of its obligations hereunder and the other related transaction
documents to which it is a party.

ARTICLE VI

PURCHASES BY FCC

SECTION 6.1 Purchase of Refinanced Receivables Upon Breach of Warranty. In the
event of the occurrence of an FCC Purchase Event, FCC shall, unless such FCC
Purchase Event shall have been cured in all respects, purchase each Refinanced
Receivable Sold hereunder which is effected by or related to such FCC Purchase
Event from the Purchaser within 2 days of the discovery by or notice (from any
Person) to FCC of such FCC Purchase Event, and FCC shall pay to the Purchaser
(by means of a transfer to the Collection Account or such other account as the
Purchaser may designate) the Purchase Price of such Refinanced Receivable as of
the date of the purchase thereof from the Purchaser. Upon a failure by FCC to
timely effect a repurchase of any such Refinanced Receivable in accordance with
(i) this Agreement, or (ii) the Sourcing and Servicing Agreement, Purchaser may
thereafter apply any Acquisition Fees, Performance Fees

 

22



--------------------------------------------------------------------------------

(each as defined in the LOI and/or the Sourcing and Servicing Agreement), and/or
any other fees that would otherwise be payable to FCC (or, in the event that FCC
is also Servicer, any Management Fees (as defined in the LOI and/or the Sourcing
and Servicing Agreement) that would otherwise be payable to FCC as Servicer)
pursuant to the LOI or the Sourcing and Servicing Agreement, whichever is in
effect at such time, against the repayment of the Purchase Price for the
applicable Refinanced Receivables, and upon such application by Purchaser, FCC
(and Servicer, as applicable) shall cease to have any right to receive the fees
so applied. Notwithstanding any other provision of this Agreement, the LOI or
the Sourcing and Servicing Agreement to the contrary, the obligation of FCC (as
Seller hereunder) under this Section shall not terminate upon a termination of
FCC as Servicer under the Sourcing and Servicing Agreement or the LOI and shall
be performed in accordance with the terms hereof notwithstanding the failure of
the Servicer or the Purchaser to perform any of their respective obligations
with respect to such Refinanced Receivable under the LOI or the Sourcing and
Servicing Agreement, whichever is in effect at such time. It is understood and
agreed that the obligation of FCC to cure an FCC Purchase Event or purchase the
Refinanced Receivables Sold hereunder which are effected by or related to such
FCC Purchase Event shall (i) constitute the sole remedy against the Sellers with
respect to such FCC Purchase Event available to the Purchaser or any assignee of
the Purchaser (except for indemnities, if applicable, provided for under
Section 4.3(a) hereof, and except for any remedies specifically set forth in the
LOI or the Sourcing and Servicing Agreement, whichever is in effect at such
time) and (ii) is not intended to, and shall not, constitute a guaranty of the
collectibility or payment of any Refinanced Receivable which is not collected,
not paid or uncollectible on account of the insolvency, bankruptcy, or financial
inability to pay of the related Obligor. It is understood and agreed that the
Purchaser or its agent or representative may enforce any such obligation of FCC
under this Section 6.1.

SECTION 6.2 Reassignment of Purchased Refinanced Receivables. Upon deposit in
the Collection Account (or such other account as the Purchaser may designate) of
the price paid to the Purchaser for any Refinanced Receivable purchased by FCC
under Section 6.1, the lien of the Purchaser (if any) in such Refinanced
Receivable shall without any further action be released and the Purchaser shall
take such steps as may be reasonably requested by FCC in order to assign to FCC
all of the Purchaser’s right, title and interest in and to such Refinanced
Receivable and all security and documents and all Related Security and Other
Sold Property Sold to the Purchaser directly relating thereto, without recourse,
representation or warranty of any kind, except as to the absence of liens,
charges or encumbrances created by or arising solely as a result of actions of
the Purchaser; provided, that any release of any lien, charge or encumbrance in
favor of FCC Acceptance shall be the responsibility of FCC Acceptance, at the
sole expense of the Sellers. Such assignment shall be a sale and assignment
outright, and not for security. If, following the reassignment of a Refinanced
Receivable, in any enforcement suit or legal proceeding, it is held that FCC may
not enforce any such Refinanced Receivable on the ground that it shall not be a
party in interest or a holder entitled to enforce such Refinanced Receivable,
the Purchaser shall, at the joint and several expense of the Sellers, take such
steps as FCC deems reasonably necessary to enforce such Refinanced Receivable,
including bringing suit in the Purchaser’s name.

SECTION 6.3 Waivers. No failure or delay on the part of the Purchaser or any
assignee thereof, in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other or future exercise thereof or
the exercise of any other power, right or remedy.

 

23



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 Merger or Consolidation of a Seller or the Purchaser. Any
corporation or other entity (i) into which either Seller or the Purchaser may be
merged or consolidated, (ii) resulting from any merger or consolidation to which
either Seller or the Purchaser is a party or (iii) succeeding to the business of
either Seller or the Purchaser, provided that in any of the foregoing cases such
corporation shall execute an agreement of assumption to perform every obligation
of such Seller or the Purchaser, as the case may be, under this Agreement and,
whether or not such assumption agreement is executed, shall be the successor to
such Seller or the Purchaser, as the case may be, hereunder (without relieving
such Seller or the Purchaser of its responsibilities hereunder, if it survives
such merger or consolidation) without the execution or filing of any document or
any further act by any of the parties to this Agreement. Such Seller or the
Purchaser shall promptly inform the other party of such merger, consolidation or
purchase and assumption. Notwithstanding the foregoing, as a condition to the
consummation of the transactions referred to in clauses (i), (ii) and
(iii) above, (y) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 4.1 and 4.2 or covenant
made pursuant to Section 4.3, shall have been breached in any respect (for
purposes hereof, such representations and warranties, other than those contained
in Section 4.1(a), shall speak as of the date of the consummation of such
transaction), (y) if such transaction involves either Seller, such FCC shall
have delivered to the Purchaser an Officer’s Certificate and an Opinion of
Counsel (each of which may be relied upon by any party financing the Refinanced
Receivables on behalf of Purchaser) each stating that such consolidation, merger
or succession and such agreement of assumption comply with this Section 7.1 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) FCC shall have delivered to
the Purchaser an Opinion of Counsel, stating, in the opinion of such counsel,
either that (A) all financing statements and continuation statements and
amendments thereto have been executed (if applicable) and filed that are
necessary to preserve and protect the security interest of the Purchaser in the
Refinanced Receivables and the Other Sold Property related thereto and reciting
the details of the filings or (B) no such action shall be necessary to preserve
and protect such interest.

SECTION 7.2 Limitation on Liability of the Sellers and Others. The Sellers and
any manager, employee or agent of either Seller may rely in good faith on the
advice of counsel respecting any matters arising under this Agreement. Neither
Seller shall be under any obligation to appear in, prosecute or defend any legal
action that is not incidental to its obligations under this Agreement, the LOI
or the Sourcing and Servicing Agreement, as applicable, or any of the related
transaction documents to which it is a party.

SECTION 7.3 Amendment. No amendment or modification of any provision of this
Agreement shall be effective without the written agreement of each of the
parties hereto.

SECTION 7.4 Notices. All demands, notices and communications to either Seller or
the Purchaser hereunder shall be in writing, personally delivered, reputable
overnight courier or mailed by certified mail, return receipt requested, and
shall be deemed to have been given upon receipt (a) in the case of either Seller
at the following address: 405 SH 121 Bypass Building A,

 

24



--------------------------------------------------------------------------------

Suite 250 Lewisville, Texas 75067, Attention: Jim Borschow, Facsimile No.:
(972) 459-9258 or such other address as shall be designated by FCC in a written
notice delivered to the Purchaser and (b) in the case of the Purchaser at the
following addresses: c/o U.S. Bank Trust National Association, EP-MN-WS3D, St.
Paul, MN 55107, Attention: Structured Finance/FCC Investment Trust I, and c/o
Drawbridge Special Opportunities Fund LP, 1345 Avenue of the Americas, New York,
NY 10105, Attention: Dean Dakolias, Chief Credit Officer, or such other address
as shall be designated by a party in a written notice delivered to the other
party.

SECTION 7.5 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement, the LOI or the Sourcing and Servicing Agreement,
whichever is in effect at such time, and any transaction documents referred to
therein or executed in connection therewith set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, with respect to the Refinanced Receivables are
superseded thereby. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 7.6 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

SECTION 7.7 Other Fees and Expenses.

(a) Each party shall bear its own costs and expenses in connection with the
preparation, execution and delivery of this Agreement and the other documents
and agreements to be delivered hereunder; provided, however, that FCC shall be
responsible for all costs or expenses of both Sellers, including, without
limitation, in addition to FCC’s own costs and expenses, the fees and out-
of-pocket expenses of counsel for FCC Acceptance with respect to the
preparation, execution and delivery of this Agreement and the other documents
and agreements to be delivered hereunder and with respect to advising FCC
Acceptance as to its rights and remedies under this Agreement; provided,
further, however, that Purchaser shall be responsible for Owner Perfection Costs
and Lender Perfection Costs upon the terms specified in Sections 5.3(a)(iii) and
(iv) of the Sourcing and Servicing Agreement. In addition to the rights of
indemnification granted to the Purchaser pursuant to Section 4.3, the Sellers
agree, jointly and severally, to pay all costs and expenses, if any of the
Purchaser and any assignee thereof (including reasonable counsel fees and
expenses), in connection with the enforcement of this Agreement and the other
documents to be delivered hereunder excluding, however, any costs of enforcement
or collection of Refinanced Receivables purchased by the Purchaser hereunder,
except as otherwise provided in the Servicing Agreement or any other related
transaction documents.

(b) In addition, the Sellers agree, jointly and severally, to pay any and all
stamp and other taxes and fees payable in connection with the execution,
delivery, filing and recording of this Agreement or the other documents or
agreements to be delivered hereunder, and the Sellers, jointly and severally,
agree to save the Purchaser and its assigns and transferees harmless from and
against any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

 

25



--------------------------------------------------------------------------------

SECTION 7.8 Governing Law. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION EXCEPT THAT THE PARTIES HERETO AGREE THAT IN ORDER TO EFFECTUATE
THEIR INTENT THAT THIS AGREEMENT EVIDENCES A SALE, THE DETERMINATION OF WHETHER
THE TRANSFER OF REFINANCED RECEIVABLES BY EACH SELLER HEREUNDER CONSTITUTES A
SALE OR WHETHER IT CONSTITUTES A GRANT OF A SECURITY INTEREST, BY MEANS OF A
PLEDGE OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS (WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF), INCLUDING WITHOUT LIMITATION SECTION 9.109(e) OF THE UCC AS IN EFFECT
IN THE STATE OF TEXAS.

SECTION 7.9 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 7.10 Nonpetition Covenant. Until one year and one day after the payment
in full with respect to each Refinanced Receivable Sold hereunder, neither
Seller shall petition or otherwise invoke the process of any court or government
authority for the purpose of commencing or sustaining a case against the
Purchaser under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or any substantial part of its property,
or ordering the winding up or liquidation of the affairs of the Purchaser.

SECTION 7.11 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Sellers and the Purchaser and their respective
successors and assigns; provided, however, that neither Seller may assign its
rights or obligations hereunder or any interest herein without the prior written
consent of the Purchaser and any assignee thereof. The Purchaser may assign all
of its rights hereunder to an assignee, and such assignee shall have all rights
of the Purchaser under this Agreement (as if such assignee were the Purchaser
hereunder).

SECTION 7.12 Third Party Beneficiary. Each of the parties hereto hereby
acknowledges that the Purchaser intends to assign all of its rights under this
Agreement to the pursuant to a financing secured by the Refinanced Receivables
and Sellers each hereby consent to such assignment.

SECTION 7.13 Term. This Agreement shall create and constitute the continuing
obligation of the parties hereto in accordance with its terms, shall commence as
of the date of execution and delivery hereof and shall continue in full force
and effect until the payment in full with respect to each Refinanced Receivable
Sold hereunder; provided, however, that rights

 

26



--------------------------------------------------------------------------------

and remedies with respect to any breach of any representation and warranty made
by the Sellers pursuant to Article IV hereof and the provisions of Article V and
Section 7.10 shall be continuing and shall survive any termination of this
Agreement.

SECTION 7.14 Exculpation. This Agreement has been executed and delivered by U.S.
Bank Trust National Association, not in its individual capacity, but solely in
its capacity as trustee of Purchaser under Purchaser’s trust agreement, and
notwithstanding any other provision of this Agreement, in no event shall U.S.
Bank Trust National Association have any liability in respect of the
representations, warranties or obligations of Purchaser hereunder, as to all of
which recourse shall be had solely to the assets of Purchaser. For all purposes
of this Agreement and each other document executed by Purchaser in connection
herewith, U.S. Bank Trust National Association, in its capacity as trustee of
Purchaser under Purchaser’s trust agreement, shall be entitled to the benefits
of such trust agreement.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

FCC ACCEPTANCE CORP. By:  

 

Name:  

 

Title:  

 

FCC INVESTMENT TRUST I

By: U.S. BANK TRUST NATIONAL

ASSOCIATION, not in its individual capacity

but solely as statutory trustee

By:  

 

Name:  

 

Title:  

 

FIRST CONSUMER CREDIT, INC. By:  

 

Name:  

 

Title:  

 

 

28



--------------------------------------------------------------------------------

SCHEDULE A

REPRESENTATIONS AND WARRANTIES OF SELLERS

WITH RESPECT TO CONTRACTS RELATED TO

REFINANCED RECEIVABLES

The following representations and warranties are made by each Seller as of the
Sale Date with respect to each of the Contracts related to the Refinanced
Receivables that are referred to on Schedule C.

1. The Contract with respect to the Refinanced Receivable represents the
genuine, legal, valid, binding and full recourse payment obligation of the
Obligor thereunder, enforceable in accordance with its terms (subject, as to
enforceability, to bankruptcy, insolvency and other similar laws relating to the
enforcement of creditors rights generally and the availability of equitable
remedies) and the Obligor, with respect to such Contract (and any guarantor of
the Obligor’s obligations thereunder), had full legal capacity to execute and
deliver such Contract and any other documents related thereto.

2. The Obligor under the Contract with respect to the Refinanced Receivable is
not a Government Entity.

3. The Contract with respect to the Refinanced Receivable conforms to all
requirements of the Credit Policy applicable to such Contract.

4. The Contract with respect to the Refinanced Receivable (i) was originated by
a Contractor in the ordinary course of such Contractor’s business and
(ii) contains customary and enforceable provisions with respect to the related
Collateral.

5. No fraud and, in addition, no material error, omission, misrepresentation,
negligence or similar occurrence with respect to the Contract with respect to
the Refinanced Receivable and each other agreement included in the Investment
File related to each such Contract has taken place on the part of any Person,
including, without limitation, the Obligor, the related Contractor, any
appraiser, any builder or developer, or any other party involved in the
origination or purchase of the Contract. No fraud or material misrepresentation
has occurred on the part of the related Contractor with respect to the Contract.

6. The Contractor Sale Agreement with respect to the Refinanced Receivable is in
full force and effect and no defaults have occurred on the part of the
Contractor party thereto (except to the extent such defaults are individually,
or in the aggregate, inconsequential with respect to such Contract).

7. The Contract with respect to the Refinanced Receivable is not the subject of
any litigation on the part of the Obligor, nor is it subject to any right of
rescission, setoff, counterclaim or defense on the part of the Obligor
thereunder.

8. The Contract with respect to the Refinanced Receivable (i) provides for
regularly scheduled monthly payments of principal and interest (except with
respect to Promotional Contracts approved by Purchaser), (ii) is calculated at a
fixed yield, (iii) is fully amortizing in periodic installments over its
remaining term, (iv) provides for acceleration of the

 

Schedule A-1



--------------------------------------------------------------------------------

indebtedness thereunder (to the extent allowed by applicable law) if the related
Obligor is in default under or has otherwise violated or breached any material
provision of such Contract and (v) prohibits any assignment of the Contract by
the related Obligor.

9. The Contract with respect to the Refinanced Receivable is payable by an
Obligor that is a natural person.

10. The Contract with respect to the Refinanced Receivable (i) relates to a
Property located in one of the states of the United States or the District of
Columbia, (ii) was originated in the United States and (iii) is denominated in
United States Dollars.

11. The Contract with respect to the Refinanced Receivable is by its terms an
absolute and unconditional obligation of the related Obligor and is
non-prepayable without the payment in full of principal and accrued interest and
finance charges prior to the expiration of the term of such Contract; and the
rights with respect to such Contract are assignable by the Contractor (and its
successors and assigns) without the consent of or notice to any Person.

12. The items contained in the Investment File with respect to the Contract for
the Refinanced Receivable are substantially in the forms delivered to Purchaser
prior to the date hereof or have otherwise been approved by Purchaser in
writing.

13. All requirements of applicable federal, state and local laws, and
regulations thereunder (including, without limitation, usury laws, licensing
laws and regulations, the Federal Truth-in-Lending Act, the Georgia Fair Lending
Act (if applicable), the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”, the Soldiers’ and Sailors’ Civil Relief
Act of 1940 and state adaptations of the National Consumer Act, and of the
Uniform Consumer Credit Code, and all other consumer credit laws and equal
credit opportunity and disclosure laws), in respect of such Contract and each
other agreement included in the Investment File related to such Contract, the
origination thereof, and the Collateral related thereto, have been complied with
in all respects.

14. The Contract with respect to the Refinanced Receivable constitutes either an
“Instrument” or “Chattel Paper” within the meaning of the Uniform Commercial
Code, and there exists only one original copy of each such Contract.

15. If there is a Mortgage Contract for the Refinanced Receivable, the
Contractor related to such Mortgage Contract shall have taken or caused to be
taken all steps necessary under all applicable law in order to cause a valid,
subsisting and enforceable perfected, first, second, third or fourth priority
(as appropriate) security interest to exist in the Collateral securing each such
Mortgage Contract.

16. With respect to the Contract for the Refinanced Receivable there exists an
Investment File and such Investment File contains each item listed in the
definition of Investment File with respect to such Contract and such Investment
File is in the possession of Purchaser or the Custodian.

 

Schedule A-2



--------------------------------------------------------------------------------

17. The Contract with respect to the Refinanced Receivable was not originated
in, or is subject to the laws of, any jurisdiction the laws of which would make
unlawful, void or voidable the sale, transfer and/or assignment of such Contract
under the related Contractor Sale Agreement and related Contractor has not
entered into any agreement with any Obligor that prohibits, restricts or
conditions the sale, transfer and/or assignment of such Contract.

18. The Contract with respect to the Refinanced Receivable has not been sold,
transferred, assigned or pledged to any Person. FCC has not taken any action
that would impair the rights of Purchaser in such Contract, any related
insurance policy or any proceeds thereof.

19. The Contract with respect to the Refinanced Receivable is not assumable by
another Person in a manner which would release the Obligor thereof from such
Obligor’s obligations to the related Contractor.

20. The Contract with respect to the Refinanced Receivable and each other
agreement included in the Investment File related to such Contract is free of
any default of any party thereto (including the related Contractor),
counterclaims, offsets and defenses, including the defense of usury, and from
any rescission, cancellation or avoidance, whether by operation of law or
otherwise. There is no default, breach, violation or event of acceleration (only
to the extent such event of acceleration has been or should have been declared
in accordance with the Credit Policy) existing under such Contract and each
other agreement included in the Investment File related to such Contract and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration (only to the extent such event of acceleration has been or should
have been declared in accordance with the Credit Policy).

21. No selection procedures adverse to Purchaser have been utilized in selecting
the Contract with respect to the Refinanced Receivable from all other similar
Contracts originated by the related Contractor or sourced by FCC.

22. The Obligor and any guarantor with respect to the Contract for the
Refinanced Receivable received a legible, completely filled-in copy of such
Contract and any other document that such Obligor or such guarantor were, by the
terms of the Contract or applicable law, required to receive in connection with
such Contract.

23. The Contract with respect to the Refinanced Receivable and each other
agreement included in the Investment File related to such Contract is in full
force and effect in accordance with its terms and the Obligor has not or will
not have suspended or reduced any payments or obligations due or to become due
thereunder by reason of a default by any other party to such Contract or such
other agreement; there are no proceedings pending wherein such Obligor, any
other obligated party or any governmental agency has alleged that such Contract
or such other agreement is illegal or unenforceable.

24. The sourcing and collection practices used by FCC and the related Contractor
with respect to the Contract for the Refinanced Receivable have been in all
respects legal, proper, prudent and customary in the home improvement financing
and servicing business.

 

Schedule A-3



--------------------------------------------------------------------------------

25. The Obligor with respect to the Contract for the Refinanced Receivable is
not a partner, member or Affiliate of FCC or any of FCC’s Affiliates.

26. Neither the operation of any of the terms of the Contract with respect to
the Refinanced Receivable or any other agreement included in the Investment File
related to such Contract nor the exercise by the related Contractor or the
Obligor of any right under such Contract or any other agreement included in the
Investment File will render such Contract or any other agreement included in the
Investment File related to such Contract unenforceable in whole or in part nor
subject to any right of rescission, setoff, claim, counterclaim or defense, and
no such right of rescission, set-off, claim, counterclaim or defense.

27. FCC and the related Contractor have duly fulfilled all obligations on their
part to be fulfilled under or in connection with the sourcing, origination,
acquisition and assignment of the Contract with respect to the Refinanced
Receivable, including, without limitation, giving any notices or consents
necessary to effect the acquisition of the Contract by Purchaser, and have done
nothing to impair the rights of Purchaser in the Contract or payments with
respect thereto. The Contract and each other agreement included in the
Investment File related to such Contract (i) contain the entire agreement of the
parties thereto with respect to the subject matter thereof, (ii) have not been
altered, modified or amended in any respect (except to the extent such
alteration, modification or amendment is inconsequential or is required under
applicable law) and (iii) are free of concessions or understandings with the
Obligor thereof of any kind not expressed in writing therein.

28. The transfer, assignment and conveyance of the Contract with respect to the
Refinanced Receivable and Other Property or Related Security to Purchaser is not
subject to and will not result in any tax, fee or governmental charge payable by
Purchaser to any federal, state or local government which tax, fee or
governmental charge is or should be payable by, or attributable to, either
Seller.

29. The Contract with respect to the Refinanced Receivable is not deemed to be
an executory contract or unexpired lease subject to rejection by an Obligor
under Section 365 of the Bankruptcy Code in the event that a Bankruptcy Event
has occurred with respect to such Obligor.

30. The home improvements related to the Contract with respect to the Refinanced
Receivable have been fully completed to the satisfaction of the related Obligor
and a Completion Certificate with respect to such Contract has been executed by
the Obligor and Contractor related thereto.

31. The Contract with respect to the Refinanced Receivable and all accompanying
collateral documents are genuine in all respects as appearing on their face and
as represented in the books and records of FCC, and all information set forth
therein is true and correct (except to the extent any error or omission set
forth therein is inconsequential).

32. If the Contract with respect to the Refinanced Receivable has a prepayment
penalty feature, each such prepayment penalty is enforceable and each prepayment
penalty is permitted pursuant to federal, state and local law.

 

Schedule A-4



--------------------------------------------------------------------------------

33. The Contract with respect to the Refinanced Receivable does not contain
provisions pursuant to which monthly payments are (a) paid or partially paid
with funds deposited in any separate account established by the related
Contractor, the Obligor, or anyone on behalf of the Obligor or (b) paid by any
source other than the Obligor. (For purposes of clarification, clause (b) of
this eligibility criteria does not restrict payments with respect to a Contract
by the Obligor’s family or friends.)

34. All payments made under the Contract with respect to the Refinanced
Receivable have been properly credited against the Outstanding Balance of such
Contract.

35. The Contract with respect to the Refinanced Receivable is not a revolving
home equity line of credit.

36. Interest on the Contract with respect to the Refinanced Receivable is
calculated on the basis of a (i) 360-day year consisting of twelve 30-day months
or (ii) 365-day year.

37. The proceeds of the Contract with respect to the Refinanced Receivable have
been fully disbursed and the related Obligor has no additional right to further
fundings thereunder.

38. None of the proceeds of the Contract with respect to the Refinanced
Receivable were used to finance single-premium credit life insurance policies.

39. The Contractor with respect to the Refinanced Receivable is (i) in
compliance with any and all applicable licensing requirements of the laws of the
state wherein the Property is located, and (ii) either (A) organized under the
laws of such state, (B) qualified to do business in such state, (C) a federal
and savings loan association, savings bank or national bank having a principal
office in such state, or (D) not doing business in such state.

40. The Contract with respect to the Refinanced Receivable is not subject to any
servicing arrangement (with respect to collection or enforcement) or any
subservicing arrangement with any Person other than Servicer, nor are any
servicing rights relating to such Contract subject to any lien or negative
pledge in favor of any Person.

41. With respect to the Contract for the Refinanced Receivable, FCC has
contacted directory assistance or otherwise verified that the Obligor’s phone
number which was submitted on the loan application is true and correct in all
respects.

42. With respect to the Contract for the Refinanced Receivable, FCC has a
recording of the Obligor’s consent to the terms and conditions of such Contract,
which verifies and confirms with such Obligor each of the specific matters
described in the Credit Policy, and such tape recording is on file at FCC.

43. With respect to the Contract for the Refinanced Receivable, a welcome letter
which reiterates the material terms of such Contract and contains a set of
temporary payment coupons, a quality control inspection report and a copy of
FCC’s privacy and protection policy, has been delivered to the Obligor.

 

Schedule A-5



--------------------------------------------------------------------------------

44. With respect to the Contract for the Refinanced Receivable, FCC shall have
received a Completion Certificate, signed by both the related Obligor and
Contractor.

45. The Obligor related to the Contract for the Refinanced Receivable has been
directed to make payments to the Lockbox Account.

46. If the Contract with respect to the Refinanced Receivable provides for
Collateral securing such Refinanced Receivable, such Contract contains language
by which the related Obligor grants a security interest to the Contractor in
such Collateral.

47. If the Contract with respect to the Refinanced Receivable is a Mortgage
Contract, upon default by the Obligor on such Contract and foreclosure on, or
trustee’s sale of, the Mortgaged Property pursuant to the proper procedures, the
holder of such Contract will be able to deliver good and merchantable title to
the Mortgaged Property (subject to only those exceptions to title as are
generally acceptable to home equity mortgage lending institutions, and such
other exceptions to which similar properties are commonly subject and which do
not individually, or in the aggregate, materially and adversely affect the
benefits of the security intended to be provided by such Contract).

48. If the Contract with respect to the Refinanced Receivable is a Mortgage
Contract, the Mortgage related to such Mortgage Contract creates a valid,
subsisting and enforceable, first, second, third or fourth priority lien (as
applicable) on the related Mortgaged Property and the lien created thereby has
been or will be duly recorded.

49. If the Contract with respect to the Refinanced Receivable is a Mortgage
Contract, all costs, fees and expenses incurred in making, closing and recording
the Mortgage related to such Mortgage Contract have been or will be paid and
such Obligor is not entitled to any refund of any amounts paid or due to FCC or
the related Contractor pursuant to the Mortgage.

50. If the Contract with respect to the Refinanced Receivable is a Mortgage
Contract, the Mortgage related to such Mortgage Contract is in a form generally
acceptable in the secondary market for comparable home improvement loans.

51. If the Contract with respect to the Refinanced Receivable is a Mortgage
Contract, in the event the Mortgage related to such Mortgage Contract
constitutes a deed of trust, a trustee, duly qualified under applicable law to
serve as such, has been properly designated and currently so serves and is named
in the Mortgage; and no fees or expenses are or will become payable by the
holder of the Mortgage to the trustee under the deed of trust, except in
connection with a trustee’s sale after default by the Obligor.

52. If the Contract with respect to the Refinanced Receivable is a Mortgage
Contract, no document relating to such Contract provides for any contingent or
additional interest in the form of participation in the cash flow of the
Mortgaged Property or a sharing in the appreciation of the value of the
Mortgaged Property.

53. If the residential dwelling on the Property is a condominium unit or a
planned unit development, such condominium or planned unit development meets the
eligibility

 

Schedule A-6



--------------------------------------------------------------------------------

requirements of the Credit Policy with respect to condominiums and planned unit
developments, set forth in the Credit Policy.

54. If the Contract with respect to the Refinanced Receivable is a Mortgage
Contract, the Mortgage related to such Contract contains an enforceable
provision for the acceleration of the payment of the unpaid principal balance of
the Contract in the event that the Mortgaged Property is sold or transferred
with the prior written consent of the mortgagee thereunder.

55. With respect to the Contract for the Refinanced Receivable, no amounts are
owed to any Contractor by FCC or its Affiliates.

56. Neither FCC, the related Contractor or any of their Affiliates have made any
payments on behalf of the Obligor related to such Contract.

57. With respect to the Contract for the Refinanced Receivable, a telephone
interview has been conducted to independently confirm that (i) the project
financed by the applicable Refinanced Receivable has been fully completed,
(ii) the quality of work of such project is satisfactory to the Obligor and
(iii) the funds extended to such Obligor pursuant to the Refinanced Receivable
were fully applied in respect of amounts due for the applicable project.

58. Such Refinanced Receivable is not a Defaulted Investment.

 

Schedule A-7



--------------------------------------------------------------------------------

SCHEDULE B

TRADE NAMES OF SELLERS

FCC Acceptance Corp.:

None

First Consumer Credit, Inc.:

First Consumer Credit, LLC

Texas First Consumer Credit, Inc.

 

Schedule B-1



--------------------------------------------------------------------------------

SCHEDULE C

SCHEDULE OF REFINANCED RECEIVABLES

[See attached.]

 

Schedule C-1